DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolia et al. (US 2018/0131831).
(1) regarding claim 1:
Tolia ‘831 discloses a method comprising; 
receiving, at a server, data indicative of print material consumption by an image rendering device for a period of time (paragraphs [0030] and [0059], where usage of the consumable materials is being monitored for a particular time); 
determining, based on the received data, a first print material subscription plan, from amongst a plurality of print material subscription plans, for the image rendering device (paragraph [0030], where a subscription plan is chosen from plurality of plans according to the user consumption); and 


(2) regarding claim 2:
Tolia ‘831 further discloses wherein the data indicative of print material consumption by the image rendering device comprises one of: a number of media printed by the image rendering device (paragraphs [0030] and [0059], where usage of the consumable materials used is being monitored); a mode of printing of the image rendering device; and a type of content printed by the image rendering device.

(3) regarding claim 3:
Tolia ‘831 further discloses accessing, by the server, a subscription database, to determine, if the image rendering device is registered for a second print material subscription plan from amongst the plurality of print material subscription plans (paragraph [0069], where different subscriptions are being checked from all subscription plans, in order to determine if there are more subscriptions that apply).

(4) regarding claim 5:
Tolia ‘831 further discloses wherein when the image rendering device is registered for the second print material subscription plan, the method further comprising: 
retrieving subscription information pertaining to the second print material subscription plan, wherein the subscription information comprises a contact information 

(5) regarding claim 6:
Tolia ‘831 further discloses wherein receiving the data indicative of print material consumption by the image rendering device comprises receiving a low-on-print material message (paragraph [0052], where a resource replenishment message (low print material) is received).

(6) regarding claim 7:
Tolia ‘831 discloses an image rendering device (paragraph [0011], printer) comprising: 
a print engine (paragraph [0011], the print contains a printer engine) to: 
determine a volume of print material used by the image rendering device for a period of time (paragraphs [0030] and [0059], where usage of the consumable materials is being monitored for a particular time); 
determine a number of media printed by the image rendering device for the period of time (paragraph [0031], where the usage monitor checks for printed media materials remaining); 
a communication engine (paragraph [0058], NFC interface) to: 
transmit data relating to the one of the volume of print material used by the image rendering device and the number of media printed by the image rendering device to a 
receive, from the SM server, a notification indicative of a print material subscription plan for the image rendering device, the print material subscription plan being based on the transmitted data (paragraphs [0035]-[0036], where the user is presented with prompts and notifications about the subscription plan).

(7) regarding claim 8:
Tolia ‘831 further discloses wherein the communication engine is to display the notification on a display of the image rendering device (paragraph [0024] and [0035], display used for displaying notifications).

(8) regarding claim 9:
Tolia ‘831 further discloses wherein the communication engine is to further transmit the notification on a contact identity of a user associated with the image rendering device (paragraph [0036], where a notification of the user identity (user account) is being made).

(9) regarding claim 11:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

(10) regarding claim 12:

transmit the notification to the user using the contact information (paragraph [0036], where using the account information a notification is sent to the user).

(11) regarding claim 13:
The limitations are similar to those treated in claim 3 and are met by the same references as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tolia et al. (US 2018/0131831) in view of Minowa et al. (US 2003/0020951).
(1) regarding claim 10:
Tolia ‘831 discloses all the subject matter as described above except wherein to determine the volume of print material consumed by the image rendering device, the print engine is to estimate an amount of each of colored inks used by the image rendering device for the period of time.
However, Minowa ‘951 teaches wherein to determine the volume of print material consumed by the image rendering device, the print engine is to estimate an amount of each of colored inks used by the image rendering device for the period of time (paragraphs [0136] and [0140]-[0141], where the amount of each color ink consumption is estimated).
Having a system of Minowa ‘951 reference and then given the well-established teaching of Tolia ‘831 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tolia ‘831 to include the limitations as taught by Minowa ‘951 because in order to reduce the burden of stock control of ink cartridges on printing companies, there is an increasing need of a system which enables a supplier of coloring material to carry out the stock control for each company and efficiently and rapidly supply ink cartridges to the company (paragraph [0009]).

Allowable Subject Matter
Claims 4 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claims 4 and 14 disclose the unique and distinct limitations of “wherein when the image rendering device is registered for the second print material subscription plan, the method further comprising: retrieving, from the subscription database, a cost associated with the first print material subscription plan and the second print material subscription plan; and comparing the cost associated with the second print material subscription plan with a cost associated with the first print material subscription plan, wherein the signals are to enable the notification to indicate a difference between the cost associated with the second print material subscription plan and the cost associated with the first print material subscription plan when the 23WO 2020/005283PCT/US2018/040372 cost associated with the second print material subscription plan is more than the cost associated with the first print material subscription plan”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
B. Claim 15 discloses the unique and distinct limitations of “instructions executable by the processing resource to determine an average time between two consecutive low-on-print material messages generated by the image rendering device”, either alone or in combination, the applied prior art does not teach the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675